


Exhibit 10.23

 

EMPLOYMENT AGREEMENT

 

AGREEMENT (“Agreement”), dated as of 12/5/07 (“Effective Date”) by and among
Centro Watt Management Joint Venture 2, LP, (“CWMJV”), Centro Properties Group,
an entity listed on the Australian Securities Exchange (“Centro”) (collectively
referred to as “Company”) and Michael Moss (“Executive”).

 

RECITAL

 

CWMJV desires to employ Executive as of the Effective Date, on the terms and
conditions set forth in this Agreement, and Executive desires to be so employed.

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

 

1.             Employment. CWMJV hereby agrees to employ Executive and Executive
hereby agrees to accept such employment, on the terms and conditions hereinafter
set forth.

 

2.             Prior Agreements. The Parties hereby agree that this Agreement
terminates and supersedes the existing Employment Agreement between Executive
and CWMJV dated as of (“Prior Employment Agreement”). Accordingly, as of the
Effective Date, neither the Company nor the Executive shall have any rights or
obligations pursuant to the Prior Employment Agreement; provided, however, that
prior service with CWMJV will be recognized for all relevant purposes including,
without limitation, Sections 6(e) and (f) of this Agreement.

 

3.             Term. Executive’s employment by CWMJV hereunder shall continue
from the Effective Date for one (1) year (“Original Term”). The term of
employment hereunder shall thereafter be automatically extended for an unlimited
number of additional one-year periods (each, an “Additional Term”, and together
with the Original Term and any Additional Terms, the “Term”) unless, at least
180 days prior to the expiration of the Term, either the Executive or the
Company gives written notice to the other that it is electing not to so extend
the Term. Notwithstanding the foregoing, the Term may be earlier terminated in
strict accordance with the provisions of Section 7 hereof, but subject to the
provisions of Section 9 hereof. At the time Executive ceases to be a full-time
employee of CWMJV, the Executive agrees that he shall resign from any office he
holds with Company and its subsidiaries and any entity in control of, controlled
by or under common control with the Company or in which the Company owns any
common or preferred stock or any ownership interest or any entity in control of,
controlled by or under common control with such entity (“Affiliate”).

 

--------------------------------------------------------------------------------


 

4.            Position and Duties

 

Executive Vice President – National Director of Leasing. During the Term, the
Executive shall serve as the Executive Vice President – National Director of
Leasing of all United States operations of Centro and its Affiliates (“Centro
US”); shall have all authorities, duties and responsibilities customarily
exercised by an individual serving as the Executive Vice President – National
Director of Leasing of an entity of the size and nature of Centro US; shall have
such other duties, authorities and responsibilities as the Centro US Executive
Vice President and Chief Operating Officer may from time to time reasonably
designate, consistent with the foregoing; and shall report directly to the
Centro US Executive Vice President and Chief Operating Officer. Executive will
comply with the Company’s policies including, but not limited to, the Code of
Conduct and the Employee Trading in Securities Policy. During the Term, the
Executive shall devote substantially all of his business time and efforts to the
business and affairs of Centro US (unless otherwise directed by the Centro US
Executive Vice President and Chief Operating Officer); however, nothing shall
preclude the Executive from the following: (i) serving on the boards of a
reasonable number of non-competing business entities, trade associations and
charitable organizations, (ii) engaging in charitable activities and community
affairs, (iii) accepting and fulfilling a reasonable number of speaking
engagements, and (iv) managing his personal financial and legal affairs provided
that such activities do not either individually or in the aggregate interfere
with the proper performance of his duties and responsibilities hereunder and are
not likely to be contrary to the Company’s interests. The Executive shall give
prior written notice before joining any business board on or after the Effective
Date.

 

5.            Place of Performance. The principal place of employment of
Executive shall be at the Company’s US corporate offices in New York, New York.

 

6.            Compensation and Related Matters.

 

(a)           Salary. During the Term, CWMJV shall pay Executive an annual base
salary of not less than US$330,000 (“Base Salary”). Executive’s Base Salary
shall be paid in approximately equal installments in accordance with CWMJV’s
customary payroll practices. If Executive’s Base Salary is increased, such
increased Base Salary shall then constitute the Base Salary for all purposes of
this Agreement.

 

(b)           Short Term Incentive-Bonus. Executive shall be eligible for an
annual short term incentive-bonus (“STI”) based on the achievement of certain
financial goals. For the financial year ending June 30, 2008, fifty percent of
the STI will be based on achievement of Centro Distributions per Security target
and maximum goals (as defined by the Centro Board) and fifty percent of the STI
will be based on achievement of Centro US Funds from Operations target and
maximum goals (as defined by the Centro CEO and the Centro US CEO). The target
and maximum goals for the financial year ending June 30, 2008 shall be
established prior to July 31, 2007. If a target goal is achieved, Executive
shall receive a STI of 30% of Base Salary for that STI measure. If a maximum
goal is achieved, Executive shall receive a STI of 42.5% of Base Salary for that
STI measure. If performance for a measure between target goal and maximum goal
is achieved, Executive shall receive a pro rata STI between 30% and 42.5% of
Base Salary for that measure. Any payment of a prorated STI, if target for a
measure is not

 

2

--------------------------------------------------------------------------------


 

achieved, shall be subject to the discretion of the Centro Board. For financial
years commencing after June 30, 2008, the Centro Board may change the basis upon
which STI may be calculated, but if the target is achieved the Executive shall
continue to receive an STI payout of a total of 60% of Base Salary and if the
maximum goal is achieved the payout shall be a total of 85% of Base Salary (the
“STI Range”). If Executive’s employment is terminated for any reason prior to
the end of a financial year, he shall not be entitled to a prorated STI unless
otherwise specifically agreed by the Centro Board. Notwithstanding anything
contained herein to the contrary, a change in the basis upon which STI may be
calculated after June 30, 2008 (but not a reduction to the STI Range) shall not
constitute a breach or violation of this Agreement by the Company or constitute
Good Reason for Executive to terminate his employment. All STI amounts will be
paid at the first appropriate opportunity after June 30 of that financial year,
but not later than July 31 of that same calendar year.

 

(c)           Long Term Incentive Compensation. Executive shall from time to
time be invited to participate in the Centro Employee Security Plan, the Centro
Executive Option Plan or other stock or option related plans that may be
developed in the future. The Centro Board shall periodically review the nature
and extent of such plans to ensure such plans are in line with comparable market
practice.

 

(d)           Relocation. At the Company’s request, as a condition of continued
employment, the Executive will be required to move principal residence. The
Company shall provide the Executive with an interest-free loan of One Million
Dollars ($1,000,000) to assist with the costs of acquiring a new residence.
Subject to the terms hereinafter set forth, the loan shall be payable in full in
five years from the date of the first draw (“anniversary”). Funds may be drawn
from the loan (a) for the payment of a deposit and (b) for settlement, in both
cases following the presentation to the Company of satisfactory evidence of the
transaction or event requiring the funds.

 

If the Executive is still employed by the Company on the third (3rd) anniversary
of the loan, the Company shall forgive sixty percent (60%) of the principal loan
balance then outstanding and the Executive will not be obligated to repay the
amount so forgiven. If the Executive is still employed by the Company on the
fifth (5th) anniversary of the loan, the Company shall forgive the remaining
loan balance then outstanding and the Executive will not be obligated to repay
the amount so forgiven.

 

If, prior to the third (3rd) anniversary of the loan, either (i) the Executive
is terminated by the Company other than for Cause as that term is defined in
clause 7(c), or (ii) the Executive terminates employment with the Company for
Good Reason as that term is defined in clause 7(d) then $600,000 of the loan
balance shall be forgiven by the Company and the Executive shall only be
obligated to repay the Company $400,000 of the outstanding loan balance and in
such event, Executive shall have a period of one (1) year from the date of such
termination to so repay said $400,000. If after the third (3rd) anniversary of
the loan but prior to the fifth (5th) anniversary of the loan, either (x) the
Executive is terminated by the Employer other than for Cause or (y) the
Executive terminates employment with the Company for Good Reason then the
remaining balance of the loan then outstanding shall be forgiven by the Company
and the Executive will have no further obligation to pay such outstanding loan
balance.

 

3

--------------------------------------------------------------------------------


 

If, prior to the fifth (5th) anniversary of the loan, the Executive’s employment
is terminated by the Company for cause or by the Executive without Good Reason,
the then outstanding balance of the loan shall be immediately due and payable (
i.e., if employment is so terminated prior to the third (3rd) anniversary of the
loan, then the entire loan balance shall be immediately due and payable and if
employment is so terminated after the third (3rd) anniversary of the loan but
prior to the fifth (5th) anniversary of the loan, then $400,000 of the loan
balance shall be immediately due and payable (since $600,000 of the loan balance
shall be forgiven on the third 3rd anniversary of the loan) and the Executive
authorizes the Company to offset all or part of the outstanding balance from any
sums due the Executive from the Company and shall pay to the Company the
remaining outstanding balance within sixty (60) days after the date of the
Executive’s termination.

 

(e)           Expenses. CWMJV shall promptly reimburse Executive for all
reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with CWMJV’s policies and procedures
now in force or as such policies and procedures may be modified with respect to
all senior executive officers of CWMJV.

 

(f)            Vacation. Executive shall be entitled to the number of weeks of
vacation per year provided to the CWMJV’s senior executive officers, but in no
event less than four (4) weeks annually.

 

(g)          Welfare, Pension and Incentive Benefit Plans. During the Term, the
Executive shall be entitled to participate in all employee benefit plans,
programs and arrangements made available to other CWMJV senior executives,
including, without limitation, pension, income deferral, savings, 401 (k), and
other retirement plans or programs, medical, dental, vision, prescription drug,
hospitalization, short-term and long-term disability and life insurance plans
and programs, accidental death and dismemberment protection, travel accident
insurance, and any other employee benefit plan, program or arrangement that may
from time to time be made available to other CWMJV senior executives generally,
including any plans, programs or arrangements that supplement the above-listed
types of plans, programs or arrangements, whether funded or unfunded, subject to
the terms of the applicable plan documents and generally applicable CWMJV
policies, in each case on terms and conditions that are no less favorable to him
than those applying to other CWMJV senior executives generally. To the extent
that post-retirement welfare and other benefits then exist, the Executive shall
be entitled to post-retirement welfare and other benefits on terms and
conditions that are no less favorable to him than those applying to other CWMJV
senior executives. Nothing in this Section 6(f) shall be construed to require
CWMJV to establish or maintain any particular employee or post-retirement
benefit plan, program or arrangement except as expressly set forth elsewhere in
this Agreement. CWMJV may, to the extent consistent with the foregoing, alter,
modify, supplement or delete its employee and post-retirement benefit plans at
any time as it sees fit without recourse by the Executive, subject to the terms
of this Section 6(g).

 

(h)          No Hedging. During the Term, Executive will not in any way attempt
to limit the financial risk with respect to stock options or restricted stock
which are not vested by means of any hedging (including without limitation,
selling short) or other techniques.

 

4

--------------------------------------------------------------------------------


 

7.            Termination. Notwithstanding the foregoing, Executive’s employment
hereunder may be terminated during the Term under the following circumstances:

 

(a)           Death. Executive’s employment hereunder shall terminate upon his
death.

 

(b)           Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been substantially unable to
perform his duties hereunder for an entire period of one hundred twenty (120)
consecutive days, and within thirty (30) days after written Notice of
Termination (as defined in Section 8(a)) is given after such one hundred twenty
(120) day consecutive period, Executive shall not have returned to the
substantial performance of his duties on a full-time basis, CWMJV shall have the
right to terminate Executive’s employment hereunder for “Disability”, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement, but shall be subject to the terms of Section 9(c).

 

(c)           Cause. CWMJV shall have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement; provided that no
termination of the Executive’s employment hereunder for Cause shall be effective
as a termination for Cause unless the provisions of this Section shall first
have been complied with. The Executive shall be given written notice by the
Centro CEO of the intention to terminate him for Cause (the “Notice of
Intention”). The Notice of Intention shall state in reasonable detail the
particular circumstances that constitute the grounds on which the proposed
termination for Cause is based. The Executive shall have 10 days after receiving
the Notice of Intention in which to cure the purported grounds for termination
asserted therein. Termination for Cause shall be effective immediately upon the
Centro CEO’s issuance to Executive of a written Termination for Cause Notice in
the event that Executive fails to cure the purported grounds for termination
within such 10 day period. Any allegation that Cause existed, or that cure was
not achieved, shall be subject to review, at the Executive’s election, through
arbitration in accordance with Section 13 hereof.

 

For purposes of this Agreement, CWMJV shall have “Cause” to terminate
Executive’s employment upon Executive’s:

 

(i)      conviction of, or plea of guilty or nolo contendere to, a felony; or

 

(ii)     willful and continued failure to use reasonable best efforts to
substantially perform his duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination by Executive for Good Reason (as defined
in Section 7(d)) after demand for substantial performance is delivered by CWMJV
in writing that specifically identifies the manner in which CWMJV believes
Executive has willfully and continually failed to use reasonable best efforts to
substantially perform his duties hereunder; or

 

(iii)    willful misconduct that has a materially adverse effect on the Company
or on any Affiliate.

 

5

--------------------------------------------------------------------------------


 

For purposes of this Section 7(c), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or any
Affiliates thereof; provided, however, that the willful requirement outlined in
paragraphs (ii) or (iii) above shall be deemed to have occurred if the
Executive’s action or non-action continues for more than ten (10) days after
Executive has received written notice of the inappropriate action or non-action.

 

(d)           Good Reason. Executive may terminate his employment for “Good
Reason” within thirty (30) days after Executive has actual knowledge of the
occurrence, without the written consent of Executive, of one of the following
events that has not been cured within thirty (30) days after written notice
thereof has been given by Executive to the Company; provided, however, that any
allegation that Good Reason existed, or that cure was not achieved, shall be
subject to review, at CWMJV’s election, through arbitration in accordance with
Section 14 hereof:

 

(i)      the assignment to Executive of duties materially and adversely
inconsistent with Executive’s status as Centro US Executive Vice President –
National Director of Leasing or a material and adverse alteration in the nature
of the following: Executive’s duties and/or responsibilities, reporting
obligations, titles or authority as Executive Vice President – National Director
of Leasing;

 

(ii)     a reduction in Executive’s Base Salary or a failure to pay any such
amounts when due;

 

(iii)    the relocation of Executive’s own office location to a location that is
more than fifty (50) miles from New York, New York;

 

(iv)    any purported termination of Executive’s employment for Cause which is
not effected pursuant to the procedures of Section 7(c) (and for purposes of
this Agreement, no such purported termination shall be effective);

 

(v)     CWMJV’s failure to pay or provide any material employee benefits due to
be provided to Executive under this Agreement including, but not limited to, a
failure to allow the Executive to participate in all employee benefit plans,
programs and arrangements contemplated under Section 6(f);

 

(vi)    CWMJV’s failure to provide in all material respects the indemnification
set forth in Section 13 of this Agreement, or to require any successor to assume
and agree to perform this Agreement as set forth in Section 15 of this
Agreement;

 

(vii)   a Change in Control (as defined below);

 

(viii)  a reduction in the STI Range as provided for in Section 6(b); or

 

(ix)    the issuance of a notice by CWMJV to Executive indicating that CWMJV has
elected not to renew or extend the Term for an Additional Period.

 

6

--------------------------------------------------------------------------------


 

Executive’s right to terminate his employment hereunder for Good Reason shall
not be affected by his incapacity due to physical or mental illness. Executive’s
continued employment during the thirty (30) day cure period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

 

If Executive terminates employment hereunder for Good Reason and thereafter
accepts reemployment by CWMJV or any successor or Affiliate within six months of
such termination of employment, Executive’s termination of employment shall
retroactively not be considered a termination for Good Reason and Executive
shall have no entitlement to any payments or benefits pursuant to Section 9(a).
To the extent Executive has already received payments or benefits pursuant to
Section 9(a), Executive shall repay to such payments or benefits or make other
equitable restitution, as the Centro Board shall determine. It is the express
intent of the parties that the provisions of this paragraph survive termination
of this Agreement.

 

In furtherance of clause (ix) above, the issuance of a notice by the Executive,
indicating that the Executive has elected not to renew or extend the Term for an
Additional Period shall not constitute Good Reason.

 

For purposes of this Agreement, a “Change in Control” means the occurrence of
one of the following events:

 

(1)           any person or party not currently affiliated with Centro gains
control of fifty percent plus one share of Centro’s issued Stapled Securities;
however, that an event described in this paragraph (1) shall not be deemed to be
a Change in Control if any of following becomes such a beneficial owner: (A) the
Company or any majority-owned entity (provided, that this exclusion applies
solely to the ownership levels of the Company or the majority-owned entity),
(B) any tax-qualified, broad-based employee benefit plan sponsored or maintained
by the Company or any majority-owned entity, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) Executive
or any group of persons including Executive (or any entity controlled by
Executive or any group of persons including Executive);

 

(2)           Centro sells, transfers or otherwise disposes of more than a fifty
percent share of CWMJV or any Centro Affiliate then employing Executive or more
than 50% of the assets of Centro US provided that the acquisition of ownership
of such assets by another entity within Centro or affiliated with Centro or the
assignment of Executive to work for such entity or Affiliate shall not be
considered a Change in Control, but shall still be subject to the other
provisions of Section 7(d) above.

 

If a Change in Control occurs, regardless of whether Executive elects to
terminate his employment for Good Reason, all relocation benefits, unvested
stock options and restricted stock grants received by Executive, regardless of
any vesting conditions or performance and/or time hurdles, shall automatically
vest 100% upon the occurrence of such Change in Control. In addition, in the
event that Executive’s employment is terminated by CWMJV without Cause in

 

7

--------------------------------------------------------------------------------


 

contemplation of a Change in Control, then notwithstanding any other provision
of this Agreement regarding the vesting of stock options and restricted stock
grants, then all relocation benefits, unvested stock options and
restricted.stock grants received by Executive, regardless of any vesting
conditions or performance and/or time hurdles, shall automatically vest 100%
upon such employment termination.

 

(e)           Without Good Reason. Executive shall have the right to terminate
his employment hereunder without Good Reason by providing CWMJV with a Notice of
Termination, and such termination shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement.

 

8.            Termination Procedure.

 

(a)           Notice of Termination. Any termination of Executive’s employment
by CWMJV or by Executive during the Term (other than termination pursuant to
Section 7(a)) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 16. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

 

(b)           Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death,
(ii) if Executive’s employment is terminated pursuant to Section 7(b), thirty
(30) days after Notice of Termination (provided that Executive shall not have
returned to the substantial performance of his duties on a full-time basis
during such thirty (30) day period), or (iii) if Executive’s employment is
terminated for any other reason (other than for Cause), the date on which a
Notice of Termination is given or any later date (within thirty (30) days after
the giving of such notice) set forth in such Notice of Termination.

 

9.            Compensation Upon Termination or During Disability. In the event
Executive is disabled or his employment terminates during the Term, CWMJV shall
provide Executive with the payments and benefits set forth below; provided,
however, as a specific condition to being entitled to any payments or benefits
under this Section 9, Executive must have resigned all offices and positions
with Centro and all of its subsidiaries and Affiliates and must have joined
CWMJV in having executed a mutual release of Centro, CWMJV and their respective
Affiliates, in the form attached hereto as Exhibit C. Executive acknowledges and
agrees that the payments set forth in this Section 9 constitute liquidated
damages for termination of his employment during the Term.

 

(a)           Termination By CWMJV Without Cause or By Executive for Good
Reason. If Executive’s employment is terminated by CWMJV without Cause or by
Executive for Good Reason:

 

(i)      CWMJV shall pay to Executive his Base Salary through the Date of
Termination as soon as practicable following the Date of Termination, together
with payment for unused vacation time, which shall be paid in

 

8

--------------------------------------------------------------------------------


 

accordance with the policies in place at the Date of Termination regarding paid
time off,; and

 

(ii)     CWMJV shall pay to Executive as soon as practicable following the Date
of Termination, a lump-sum payment equal to twelve months of his Base Salary and
the average STI received by Executive for the two (2) preceding fiscal years
ending on or prior to termination;

 

(iii)    CWMJV shall reimburse Executive pursuant to Section 6(d) for reasonable
expenses incurred, but not paid prior to such termination of employment;

 

(iv)    Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of CWMJV;

 

(v)     Unless otherwise provided herein, unvested stock options and restricted
stock granted to Executive that vest based on performance shall be forfeited
immediately unless the Centro Board decides otherwise;

 

(vi)    CWMJV shall maintain in full force and effect, for the continued benefit
of Executive, his spouse and his dependents for a period of one (1) year
following the Date of Termination the medical, hospitalization, dental, and life
insurance programs in which Executive, his spouse and his dependents were
participating immediately prior to the Date of Termination at the level in
effect and upon substantially the same terms and conditions (including without
limitation contributions required by Executive for such benefits) as existed
immediately prior to the Date of Termination; provided, that if Executive, his
spouse or his dependents cannot continue to participate in the CWMJV programs
providing such benefits, CWMJV shall arrange to provide Executive, his spouse
and his dependents with the economic equivalent of such benefits which they
otherwise would have been entitled to receive under such plans and programs
(“Continued Benefits”), provided, that such Continued Benefits shall terminate
on the date or dates Executive receives substantially equivalent coverage and
benefits, without waiting period or pre-existing condition limitations, under
the plans and programs of a subsequent employer (such coverage and benefits to
be determine on a coverage-by-coverage, or benefit-by-benefit, basis);

 

The foregoing notwithstanding, the total of the severance payments payable under
this Section 9(a) shall be reduced to the extent the payment of such amounts
would cause Executive’s total termination benefits (as determined by Executive’s
tax advisor) to constitute an “excess” parachute payment under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and by reason of such
excess parachute payment Executive would be subject to an excise tax under
Section 4999(a) of the Code, but only if Executive determines that the after-tax
value of the termination benefits calculated with the foregoing restriction
exceed those calculated without the foregoing restriction.

 

9

--------------------------------------------------------------------------------

 

(b)           Cause or By Executive Without Good Reason. If Executive’s
employment is terminated by CWMJV for Cause or by Executive (other than for Good
Reason):

 

(i)      CWMJV shall pay Executive his Base Salary and, to the extent required
by law or CWMJV’s policies rgarding paid time off in effect as of the Date of
Termination, payment for unused vacation time, as soon as practicable following
the Date of Termination; and

 

(ii)     CWMJV shall reimburse Executive pursuant to Section 6(d) for reasonable
expenses incurred, but not paid prior to such termination of employment, unless
such termination resulted from a misappropriation of funds; and

 

(iii)    Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of CWMJV.

 

(c)           Disability. During any period that Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his full Base Salary
set forth in Section 6(a) until his employment is terminated pursuant to
Section 7(b). In the event Executive’s employment is terminated for Disability
pursuant to Section 7(b):

 

(i)      CWMJV shall pay to Executive his Base Salary through the Date of
Termination, together with payment for unused vacation time, which shall be paid
in accordance with policies in place at the Date of Termination regarding paid
time off, as soon as practicable following the Date of Termination, and
continued Base Salary (as provided for in Section 6(a)) for six (6) months; and

 

(ii)     CWMJV shall reimburse Executive pursuant to Section 6(d) for reasonable
expenses incurred, but not paid prior to such termination of employment;

 

(iii)    Unvested stock options and restricted stock granted to Executive that
vest based on performance shall be forfeited immediately unless the Centro Board
decides otherwise;

 

(iv)    Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the CWMJV.

 

(d)           Death. If Executive’s employment is terminated by his death:

 

(i)      CWMJV shall pay in a lump sum to Executive’s beneficiary, legal
representatives or estate, as the case may be, Executive’s Base Salary through
the Date of Termination and one (1) times Executive’s annual rate of Base
Salary;

 

10

--------------------------------------------------------------------------------


 

(ii)     CWMJV shall reimburse Executive’s beneficiary, legal representatives,
or estate, as the case may be, pursuant to Section 6(d) for reasonable expenses
incurred, but not paid prior to such termination of employment;

 

(iii)    Unvested stock options and restricted stock granted to Executive that
vest based on performance shall be forfeited immediately unless the Centro Board
decides otherwise;

 

(iv)    Executive’s beneficiary, legal representatives or estate, as the case
may be, shall be entitled to any other rights, compensation and benefits as may
be due to any such persons or estate in accordance with the terms and provisions
of any agreements, plans or programs of CWMJV.

 

10.          Mitigation. Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment. Additionally, amounts owed to Executive under this
Agreement shall not be offset by any claims CWMJV may have against Executive,
and CWMJV’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
other circumstances, including, without limitation, any counterclaim,
recoupment, defense or other right which CWMJV may have against Executive or
others.

 

11.          Confidential Information; Ownership of Documents; Non-Competition.

 

(a)           Confidential Information. Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets and confidential
information, knowledge or data relating to the Company and its businesses and
investments, which shall have been obtained by Executive during Executive’s
employment by CWMJV and which is not generally available public knowledge (other
than by acts by Executive in violation of this Agreement). Except as may be
required or appropriate in connection with his carrying out his duties under
this Agreement, Executive shall not, without the prior written consent of CWMJV
or as may otherwise be required by law or any legal process, or as is necessary
in connection with any adversarial proceeding against the Company (in which case
Executive shall use his reasonable best efforts in cooperating with the Company
in obtaining a protective order against disclosure by a court of competent
jurisdiction), communicate or divulge any such trade secrets, information,
knowledge or data to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business or to
perform duties hereunder.

 

(b)           Removal of Documents; Rights to Products. All records, files,
drawings, documents, models, equipment, and the like relating to the Company’s
business, which Executive has control over shall not be removed from the
Company’s premises without its written consent, unless such removal is in the
furtherance of the Company’s business or is in connection with Executive’s
carrying out his duties under this Agreement and, if so removed, shall be
returned to the Company promptly after termination of Executive’s employment
hereunder, or otherwise promptly after removal if such removal occurs following
termination of

 

11

--------------------------------------------------------------------------------


 

employment. Executive shall assign to the Company all rights to trade secrets
and other products relating to the Company’s business developed by him alone or
in conjunction with others at any time while employed by the Company.

 

(c)           Injunctive Relief. In the event of a breach or threatened breach
of this Section 11, Executive agrees that CWMJV shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, Executive acknowledging that damages would be inadequate and
insufficient.

 

(d)           Continuing Operation. Except as specifically provided in this
Section 11, the termination of Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 11.

 

12.          Indemnification.

 

(a)           General. CWMJV agrees that if Executive is made a party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director, member or officer of the
Company or any subsidiary of the Company or is or was serving at the request of
the Company or any subsidiary as a trustee, director, officer, member, employee
or agent of another corporation or a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while, serving as a trustee, director, officer, member, employee or agent,
Executive shall be indemnified and held harmless by the Company to the same
extent as other officers and directors, as in effect from time to time, against
all Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators.

 

(b)           Expenses. As used in this Agreement, the term “Expenses” shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, and costs, attorneys’ fees, accountants’
fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a fight to indemnification
under this Agreement.

 

(c)           Enforcement. If a claim or request under this Agreement is not
paid by CWMJV or on its behalf, within thirty (30) days after a written claim or
request has been received by CWMJV, Executive may at any time thereafter bring
suit against CWMJV to recover the unpaid amount of the claim or request and, if
Executive prevails in respect to the material issues, Executive shall be
entitled to be paid also the Expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable New York law.

 

(d)           Partial Indemnification. If Executive is entitled under any
provision of this Agreement to indemnification by CWMJV for some or a portion of
any Expenses, but not,

 

12

--------------------------------------------------------------------------------


 

however, for the total amount thereof, CWMJV, shall nevertheless indemnify
Executive for the portion of such Expenses to which Executive is entitled.

 

(e)           Advances of Expenses. Expenses incurred by Executive in connection
with any Proceeding shall be paid by CWMJV in advance upon request of Executive
that CWMJV pay such Expenses; but only in the event that Executive shall have
delivered in writing to CWMJV (i) an undertaking to reimburse CWMJV for Expenses
with respect to which Executive is not entitled to indemnification and (ii) an
affirmation of his good faith belief that the standard of conduct necessary for
indemnification by CWMJV has been met.

 

(f)            Notice of Claim. Executive shall give to CWMJV notice of any
claim made against him for which indemnification will or could be sought under
this Agreement. In addition, Executive shall give CWMJV such information and
cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are convenient for Executive.

 

(g)           Defense of Claim. With respect to any Proceeding as to which
Executive notifies CWMJV of the commencement thereof:

 

(i)      CWMJV will be entitled to participate therein at its own expense; and

 

(ii)     Except as otherwise provided below, to the extent that it may wish,
CWMJV will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Executive, which in CWMJV’s sole discretion may be regular
counsel to CWMJV and may be counsel to other officers and directors of CWMJV or
any subsidiary. Executive also shall have the right to employ his own counsel in
such action, suit or proceeding if he reasonably concludes that failure to do so
would involve a conflict of interest between CWMJV and Executive, and under such
circumstances the fees and expenses of such counsel shall be at the expense of
CWMJV.

 

(iii)    CWMJV shall not be liable to indemnify Executive under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. CWMJV shall not settle any action or claim in any manner which
would impose any penalty or limitation on Executive without Executive’s written
consent. Neither CWMJV nor Executive will unreasonably withhold or delay their
consent to any proposed settlement.

 

(h)           Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 12 shall not be exclusive of any other right which
Executive may have or hereafter may acquire under any statute, provision of the
declaration of trust or certificate of incorporation or by-laws of CWMJV or any
subsidiary, agreement, vote of shareholders or disinterested directors or
trustees or otherwise.

 

13

--------------------------------------------------------------------------------


 

13.          Disputes

 

Any claim arising out of or relating to this Agreement, any other agreement
between the Executive and Company or its Affiliates, the Executive’s employment
with or any termination thereof (collectively, “Covered Claims”) shall (except
to the extent otherwise provided in Section 11(c) hereof with respect to certain
requests for injunctive relief) be resolved by binding confidential arbitration,
to be held in New York, New York in accordance with the Commercial Arbitration
Rules (and not the National Rules for Resolution of Employment Disputes) of the
American Arbitration Association and this Section 13. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. CWMJV shall reimburse Executive for all legal fees and expenses
reasonably incurred by Executive in connection with such contest or dispute, but
only if Executive prevails in respect of the material issues in dispute of
Executive’s claims brought and pursued in connection with such contest or
dispute. Such reimbursement shall be made as soon as practicable following the
final resolution of such contest or dispute to the extent CWMJV receives
reasonable written evidence of such fees and expenses.

 

14.          Successors; Binding Agreement.

 

(a)           Company’s Successors. No rights or obligations of CWMJV under this
Agreement may be assigned or transferred except that CWMJV will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that CWMJV would be required to perform it if no
such succession had taken place. As used in this Agreement, “Company” or “CWMJV”
shall mean the Company or CWMJV, respectively, as herein before defined and any
successor to its business and/or assets (by merger, purchase or otherwise) which
executes and delivers the agreement provided for in this Section 14 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

 

(b)           Executive’s Successors. No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than his
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution. Upon Executive’s death, this Agreement
and all rights of Executive hereunder shall inure to the benefit of and be
enforceable by Executive’s beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. Executive shall be entitled to
select and change a beneficiary or beneficiaries to receive any benefit or
compensation payable hereunder following Executive’s death by giving CWMJV
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary(ies), estate or
other legal representative(s). If Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or
estate.

 

15.          Notice. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
or sent by nationally-recognized, overnight courier or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

14

--------------------------------------------------------------------------------


 

If to Executive:

 

Mr. Michael Moss

c/o Centro Watt Management Joint Venture 2 LP

420 Lexington Avenue

7th Floor

New York, NY 10070

 

If to Centro:

 

Centro Properties Group

Level 3, 235 Springvale Road

Glen Waverley, VIC 3150

AUSTRALIA

Attention: Andrew T. Scott

 

If to CWMJV:

 

Centro Watt Management Joint Venture 2 LP

420 Lexington Avenue

7th Floor

New York, NY 10070

Attention: Glenn Rufrano

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch and (c) in the case of
registered or certified mailing, on the date received or refused.

 

 

16.           Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of CWMJV, and such
waiver is set forth in writing and signed by the party to be charged. No waiver
by either party hereto at any time of any breach by the other party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of law principles.

 

17.           Jurisdiction. Subject to the parties’ obligations under Section 13
hereunder, CWMJV, Centro and Executive each submits to the jurisdiction of any
New York State Court or Federal Court of the United States of America sitting in
the borough of Manhattan, and any

 

15

--------------------------------------------------------------------------------


 

appellate court from any such court, in any suit, action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each hereby agrees that all claims in respect of any such suit,
action or proceeding shall be brought in and may be heard and determined in such
New York State Court or, to the extent permitted by law, in such Federal Court.
CWMJV, Centro and Executive each waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any New York State Court or Federal Court sitting in the
borough of Manhattan..

 

18.          Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

19.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

20.          Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, director, employee or representative of any party hereto in respect of
such subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled.

 

21.          Withholding. All payments hereunder shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.

 

22.          Noncontravention. CWMJV represents that CWMJV is not prevented from
entering into, or performing this Agreement by the terms of any law, order,
rule or regulation, its by-laws or certificate of incorporation, or any
agreement to which it is a party, other than which would not have a material
adverse effect on CWMJV’s ability to enter into or perform this Agreement.
Executive represents to CWMJV that he is not a party to any contract that would
preclude him from accepting employment as Executive Vice President of Centro US
and he has no reason to believe that accepting employment as Executive Vice
President of Centro US would result in a disclosure of any confidential
information of any prior employer.

 

23.          Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

24.          Centro Properties Group. Centro is executing this Agreement as a
guarantor of all obligations of CWMJV hereunder and by its execution hereof
agrees to all of the terms and conditions of this Agreement.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

CENTRO PROPERTIES GROUP

 

 

 

 

 

 

 

By:

/s/ Andrew T. Scott

 

 

Andrew T. Scott:

 

 

Chief Executive Officer

 

 

 

 

 

 

 

CENTRO WATT MANAGEMENT JOINT

 

VENTURE 2, LP

 

 

 

 

By:

/s/ Glenn Rufrano

 

 

Glenn Rufrano

 

 

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Michael Moss

 

MICHAEL MOSS

 

17

--------------------------------------------------------------------------------
